 



Exhibit 10.2
SEVENTH AMENDMENT TO CREDIT AGREEMENT
     THIS AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as of
January 28, 2008, among PMC COMMERCIAL TRUST, a real estate investment trust
organized under the laws of the State of Texas (“Borrower”), certain Lenders,
and JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, N.A. (Main
Office Chicago)) (“Administrative Agent”).
PRELIMINARY STATEMENT:
     Borrower, Administrative Agent and Lenders are party to that certain Credit
Agreement (as renewed, extended, amended and restated, the “Credit Agreement”)
dated as of February 29, 2004, pursuant to which the Lenders have made and may
hereafter make loans to Borrower. The parties hereto have agreed to amend the
Credit Agreement as described herein.
     Accordingly, for adequate and sufficient consideration, the receipt of
which is hereby acknowledged, Borrower, Administrative Agent and Lenders agree
as follows:
     1. Defined Terms; References. Unless otherwise stated in this Amendment
(a) terms defined in the Credit Agreement have the same meanings when used in
this Amendment and (b) references to “Sections,” “Schedules” and “Exhibits” are
to sections, schedules and exhibits to the Credit Agreement.
     2. Amendments.

  (a)   The defined term “Commitment” in Section 1.1 of the Credit Agreement is
amended in its entirety as follows:         “Commitment” means an amount
(subject to reduction or cancellation as herein provided) equal to $45,000,000.

     3. Conditions Precedent. Notwithstanding any contrary provisions, the
foregoing paragraphs in this Amendment are not effective unless and until
(a) the representations and warranties in this Amendment are true and correct,
(b) Administrative Agent receives counterparts of this Amendment executed by
each party named below, (c) Administrative Agent receives an executed original
of an amended and restated promissory note from Borrower in the stated principal
amount of $45,000,000, and (d) Administrative Agent receives a certificate from
Borrower’s corporate secretary regarding incumbency, resolutions and
organizational documents for Borrower.
     4. Ratifications. This Amendment modifies and supersedes all inconsistent
terms and provisions of the Credit Documents, and except as expressly modified
and superseded by this Amendment, the Credit Documents are ratified and
confirmed and continue in full force and effect. Borrower, Administrative Agent
and Lenders agree that the Credit Documents, as amended by this Amendment,
continue to be legal, valid, binding and enforceable in accordance with their
respective terms.

 



--------------------------------------------------------------------------------



 



     5. Representations and Warranties. Borrower hereby represents and warrants
to Administrative Agent and Lenders that (a) this Amendment and any Credit
Documents to be delivered under this Amendment have been duly executed and
delivered by Borrower, (b) no action of, or filing with, any Governmental
Authority is required to authorize, or is otherwise required in connection with,
the execution, delivery, and performance by Borrower of this Amendment and any
Credit Document to be delivered under this Amendment, (c) this Amendment and any
Credit Documents to be delivered under this Amendment are valid and binding upon
Borrower and are enforceable against Borrower in accordance with their
respective terms, except as limited by any applicable Debtor Relief Laws,
(d) the execution, delivery and performance by Borrower of this Amendment and
any Credit Documents to be delivered under this Amendment do not require the
consent of any other Person and do not and will not constitute a violation of
any Governmental Requirements, agreements or understandings to which Borrower is
a party or by which Borrower is bound, (e) the representations and warranties
contained in the Credit Agreement, as amended by this Amendment, and any other
Credit Document are true and correct in all material respects as of the date of
this Amendment, and (f) as of the date of this Amendment, no Event of Default or
Potential Default exists or is imminent.
     6. References. All references in the Credit Documents to the “Credit
Agreement” refer to the Credit Agreement as amended by this Amendment. This
Amendment is a “Credit Document” referred to in the Credit Agreement and the
provisions relating to Credit Documents in the Credit Agreement are incorporated
by reference, the same as if set forth verbatim in this Amendment.
     7. Counterparts. This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.
     8. Parties Bound. This Amendment binds and inures to the benefit of
Borrower, Administrative Agent and each Lender, and, subject to Section 14 of
the Credit Agreement, their respective successors and assigns.
     9. Entirety. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY THIS
AMENDMENT, AND THE OTHER CREDIT DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES FOR THE TRANSACTIONS THEREIN, AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
[Remainder of page intentionally blank. Signature Page follows.]

2



--------------------------------------------------------------------------------



 



     EXECUTED as of the date first stated above.

            JPMORGAN CHASE BANK, NA,
as Administrative Agent, Bank One and a Lender
      By:   /s/ Bradley C. Peters         Bradley C. Peters, Senior Vice
President             

                  PMC COMMERCIAL TRUST,
as Borrower    
 
           
 
  By:
Name:   /s/ Jan F. Salit
 
Jan F. Salit    
 
  Title:   Executive Vice President    

3